
	
		II
		112th CONGRESS
		1st Session
		S. 1550
		IN THE SENATE OF THE UNITED STATES
		
			September 13, 2011
			Mr. Brown of Ohio (for
			 himself and Mr. Reed) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To establish the National Infrastructure Bank to provide
		  financial assistance for qualified infrastructure projects selected by the
		  Bank, and for other purposes. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the National Infrastructure Bank Act
			 of 2011.
		2.FindingsCongress finds that—
			(1)according to the
			 American Society of Civil Engineers—
				(A)the current
			 condition of the infrastructure of the United States earns a grade point
			 average of D and jeopardizes the prosperity and quality of life of the citizens
			 of the United States; and
				(B)the number of
			 deficient dams has risen to more than 4,000, including 1,819 high-hazard
			 potential dams. Over the past six years, for every deficient, high-hazard
			 potential dam repaired, nearly two more were declared deficient. There are more
			 than 85,000 dams in the United States, and the average age is just over 51
			 years old. An additional investment of $12,000,000,000 over 10 years will be
			 needed to eliminate the existing backlog of 4,095 deficient dams;
				(2)according to the
			 Federal Transit Administration—
				(A)the United States
			 needs to spend $15,100,000,000 (25 percent more) annually over the next 20
			 years to maintain the current conditions and performance of transit systems,
			 and $21,100,000,000 (73 percent) over that same time period more to make
			 substantial improvements; and
				(B)the Nation’s
			 public transit agencies face an $80,000,000,000 maintenance backlog to bring
			 their rail systems to a state of good repair;
				(3)according to the
			 Department of Housing and Urban Development—
				(A)there is a
			 critical shortage of affordable housing for very low-income individuals with
			 nearly 6,000,000 very low income families facing worst case
			 housing needs, meaning that they pay over one-half of their monthly income on
			 rent; and
				(B)there are over
			 1,200,000 units of public housing nationwide, with an accumulated capital needs
			 backlog of approximately $18,000,000,000 to $24,000,000,000, with an additional
			 $2,000,000,000 accruing each year;
				(4)according to the
			 Federal Highway Administration—
				(A)33 percent of all
			 urban and rural roads in the United States are in poor, mediocre, or fair
			 condition;
				(B)approximately
			 $131,700,000,000 must be expended each year for a period of not less than 20
			 years to improve the conditions of those urban and rural roads;
				(C)24.8 percent of
			 all bridges in the United States are—
					(i)structurally
			 deficient; or
					(ii)functionally
			 obsolete; and
					(D)approximately
			 $3,000,000,000 in additional funds must be expended each year for a period of
			 not less than 20 years to eliminate the deficiencies of those bridges;
				(5)according to
			 Texas Transportation Institute, travel has increased 72 percent in big metro
			 regions while road capacity on freeways and major streets has grown by only 40
			 percent;
			(6)according to the
			 Environmental Protection Agency—
				(A)$161,000,000,000
			 must be expended during the next 20 years to make necessary repairs,
			 replacements, and upgrades to the approximately 55,000 community drinking water
			 systems of the United States;
				(B)approximately
			 $390,000,000,000 must be expended during the next 20 years to eliminate the
			 deficiencies of the wastewater systems of the United States; and
				(C)from 2006 to
			 2009, more than 9,400 of the Nation’s 25,000 sewage systems—including those in
			 major cities—have reported violating the Clean Water Act of 1975 by dumping
			 untreated or partly treated human waste, chemicals and other hazardous
			 materials into rivers and lakes and elsewhere; and
				(7)the
			 infrastructure financing mechanisms of the United States do not
			 adequately—
				(A)address
			 infrastructure projects of regional or national significance;
				(B)encourage an
			 appropriate pooling of Federal, State, local, and private resources; or
				(C)provide
			 transparency to ensure the optimal return on public resources.
				INational
			 Infrastructure Bank
			101.DefinitionsIn this title, the following definitions
			 shall apply:
				(1)BankThe
			 term Bank means the National Infrastructure Bank
			 established under section 102.
				(2)BoardThe
			 term Board means the board of directors of the Bank, established
			 under section 103.
				(3)ChairpersonThe
			 term Chairperson means the Chairperson of the Board.
				(4)Financial
			 assistanceThe term financial assistance means a
			 method used by the Bank to provide a loan, loan guarantee, forgiveness of loan
			 principle, or negative interest rate loan to a qualified infrastructure
			 project.
				(5)Infrastructure
			 project
					(A)In
			 generalThe term infrastructure project means the
			 building, improvement, or increase in capacity of a basic installation,
			 facility, asset, or stock that is associated with—
						(i)a mass transit
			 system that meets the criteria in subparagraph (B);
						(ii)a public housing
			 property that is eligible to receive funding under section 24 of the United
			 States Housing Act of 1937 (42 U.S.C. 1437v) and that meets the criteria in
			 subparagraph (B);
						(iii)a road or
			 bridge that meets the criteria in subparagraph (B);
						(iv)a drinking water
			 system or a wastewater system that meets the criteria in subparagraph
			 (B);
						(v)a
			 freight or passenger rail project that meets the criteria in subparagraph (B);
			 or
						(vi)an
			 airport or air traffic control systems that meet the criteria in subparagraph
			 (B).
						(B)CriteriaA
			 project described in any of clauses (i) through (vi) of subparagraph (A) meets
			 the criteria of this subparagraph if it serves any one or more of the
			 objectives identified in paragraphs (1) through (9) of section 101(c) of the
			 Housing and Community Development Act of 1974 (42 U.S.C. 5301(c)).
					(6)Public
			 housingThe term public housing means a housing
			 project receiving assistance under section 9 of the United States Housing Act
			 of 1937 (42 U.S.C. 1437g).
				(7)Public housing
			 agencyThe term public housing agency means an
			 agency described in section 3(b)(6) of the United States Housing Act of 1937
			 (42 U.S.C. 1437a(b)(6)).
				(8)Public
			 sponsorThe term public sponsor includes a State or
			 local government, an Indian tribe (as defined in section 4 of the Indian
			 Self-Determination and Education Assistance Act (25 U.S.C. 450b), a public
			 transportation agency, a public housing agency, a public infrastructure agency,
			 or a consortium of those entities, including a public entity that has partnered
			 with a private nonprofit or for-profit entity.
				(9)Publicly-assisted
			 affordable housingThe term publicly-assisted affordable
			 housing means the categories of housing specified in section
			 1335(a)(1)(B) of the Federal Housing Enterprises Financial Safety and Soundness
			 Act of 1992 (12 U.S.C. 4565(a)(1)(B)).
				(10)Qualified
			 infrastructure projectThe term qualified infrastructure
			 project means an infrastructure project designated by the Board as a
			 qualified infrastructure project in accordance with section 105.
				(11)Transit-oriented
			 developmentThe term transit-oriented development
			 means high-density, walkable, mixed-use development (including commercial
			 development, affordable housing, and market-rate housing) that is within
			 walking distance of and accessible to 1 or more public transportation
			 facilities.
				102.Establishment
			 of BankThere is established
			 the National Infrastructure Bank, which shall be an independent
			 establishment of the Federal Government, as defined in section 104 of title 5,
			 United States Code.
			103.Management of
			 Bank
				(a)Board of
			 Directors
					(1)In
			 generalThe management of the Bank shall be vested in a Board of
			 Directors consisting of 5 members, appointed by the President, by and with the
			 advice and consent of the Senate, from among individuals who are citizens of
			 the United States.
					(2)Member
			 expertiseThe Board shall be comprised of members with a diverse
			 set of expertise in infrastructure project development and finance, including
			 in—
						(A)transit
			 infrastructure;
						(B)public housing
			 infrastructure;
						(C)road and bridge
			 infrastructure;
						(D)water
			 infrastructure;
						(E)aviation
			 infrastructure;
						(F)freight or
			 passenger rail infrastructure; and
						(G)public
			 finance.
						(3)Political
			 affiliationSection 2(a)(2) of the Federal Deposit Insurance Act
			 (12 U.S.C. 1812(a)(2)) shall apply to members of the Board of Directors of the
			 Bank in the same manner as it applies to the Board of Directors of the Federal
			 Deposit Insurance Corporation.
					(4)MeetingsThe
			 Board shall meet not later than 90 days after the date on which all directors
			 of the Board are first appointed, and otherwise at the call of the
			 Chairperson.
					(5)Date of
			 appointmentsThe initial nominations to the Board shall be made
			 not later than 60 days after the date of enactment of this title.
					(b)Chairperson and
			 vice chairpersonThe Chairperson and Vice Chairperson of the
			 Board shall be appointed and shall serve in the same manner as is provided for
			 members of the Federal Deposit Insurance Corporation under section 2(b) of the
			 Federal Deposit Insurance Act (12 U.S.C. 1812(b)).
				(c)Terms
					(1)Appointed
			 membersExcept as provided in paragraph (2), each member of the
			 Board shall be appointed for a term of 6 years.
					(2)Initial
			 staggered termsOf the initial members of the Board—
						(A)the Chairperson
			 and Vice Chairperson shall be appointed for a term of 6 years;
						(B)1 member shall be
			 appointed for a term of 5 years;
						(C)1 member shall be
			 appointed for a term of 4 years; and
						(D)1 member shall be
			 appointed for a term of 3 years.
						(3)Interim
			 appointmentsAny member of the Board appointed to fill a vacancy
			 occurring before the expiration of the term for which the predecessor of such
			 member was appointed shall be appointed only for the remainder of such
			 term.
					(4)Continuation of
			 serviceThe Chairperson, Vice Chairperson, and each other member
			 of the Board may continue to serve after the expiration of the term of office
			 to which such member was appointed, until a successor has been
			 appointed.
					(d)VacancyAny
			 vacancy on the Board shall be filled in the manner in which the original
			 appointment was made.
				(e)Ineligibility
			 for other offices
					(1)Restriction
			 during serviceNo member of the Board may, during service on the
			 Board—
						(A)be an officer or
			 director of, or otherwise be employed by, any entity engaged in or otherwise
			 associated with an infrastructure project assisted or considered under this
			 title;
						(B)hold stock in any
			 such entity; or
						(C)hold any other
			 elected or appointed public office.
						(2)Post service
			 restriction
						(A)In
			 generalNo member of the Board may hold any office, position, or
			 employment in any entity engaged in or otherwise associated with an
			 infrastructure project assisted under this title during the 2-year period
			 beginning on the date on which such member ceases to serve on the Board.
						(B)Exception for
			 members who serve full termThe limitation contained in
			 subparagraph (A) does not apply to any member who has ceased to serve on the
			 Board after serving the full term for which such member was appointed.
						(3)CertificationUpon
			 taking office, each member of the Board shall certify under oath that such
			 member has complied with this subsection, and such certification shall be filed
			 with the secretary of the Board.
					104.Staff and
			 personnel matters
				(a)Executive
			 Director
					(1)In
			 generalThe Chairperson may appoint and terminate, and fix the
			 compensation of, an executive director of the Bank, in accordance with title 5,
			 United States Code.
					(2)Confirmation of
			 executive directorThe employment of an executive director shall
			 be subject to confirmation by the Board.
					(3)Qualifications
			 of executive directorAn individual appointed as the executive
			 director under paragraph (1) shall have demonstrated expertise in
			 infrastructure development and finance including—
						(A)transit
			 infrastructure;
						(B)public housing
			 infrastructure;
						(C)road and bridge
			 infrastructure;
						(D)water
			 infrastructure;
						(E)aviation
			 infrastructure;
						(F)freight or
			 passenger rail infrastructure; or
						(G)public
			 finance.
						(b)Other
			 PersonnelThe Board may appoint and terminate, and fix the
			 compensation of, in accordance with title 5, United States Code, such personnel
			 as are necessary to enable the Bank to perform the duties of the Bank.
				(c)Support From
			 Other AgenciesThe head of any other Federal agency shall detail
			 employees to the Bank for purposes of carrying out the duties of the
			 Bank.
				105.Powers of the
			 bank board
				(a)HearingsThe
			 Board may, in carrying out this title—
					(1)hold such
			 hearings, meet and act at such times and places, take such testimony, receive
			 such evidence, and administer such oaths, as the Board considers advisable;
			 and
					(2)require the
			 attendance and testimony of such witnesses and the production of such books,
			 records, correspondence, memoranda, papers, documents, tapes, and materials, as
			 the Board considers advisable.
					(b)Witness
			 Allowances and Fees
					(1)In
			 generalSection 1821 of title 28, United States Code, shall apply
			 to a witness requested or subpoenaed to appear at a hearing of the
			 Board.
					(2)ExpensesThe
			 per diem and mileage allowances for a witness shall be paid from funds
			 available to pay the expenses of the Board.
					(c)Information
			 From Federal AgenciesThe Board may, upon request, secure
			 directly from a Federal agency, such information as the Board considers
			 necessary to carry out this title, and the head of such agency shall promptly
			 respond to any such request for the provision of information.
				(d)Incorporation
			 of Federal Transit Processes for Board StatementsSection 5334(l)
			 of title 49, United States Code, as added by section 3032 of the Federal Public
			 Transportation Act of 2005 (Public Law 109–59, 119 Stat. 1627), shall apply to
			 statements of the Board in the same manner and to the same extent as that
			 section applies to statements of the Administrator of the Federal Transit
			 Administration.
				106.Qualified
			 infrastructure project ratings
				(a)In
			 generalThe Bank shall, upon application and otherwise in
			 accordance with this section, designate those qualified infrastructure projects
			 that will receive financial assistance under this title.
				(b)ApplicantsThe
			 Bank shall accept applications of qualified infrastructure projects for the
			 designation of those projects that may receive financial assistance under this
			 section for any infrastructure project having—
					(1)a public sponsor;
			 and
					(2)regional or
			 national significance.
					(c)Guidelines for
			 qualified infrastructure projectsThe Executive Director and the
			 Board shall establish guidelines to assist applications of qualified
			 infrastructure projects under this title to develop applications for financial
			 assistance under this section.
				(d)Ratings
					(1)In
			 generalIn making a determination as to which qualified
			 infrastructure project would receive financial assistance, the Board shall
			 evaluate and rate each applicant based on the factors appropriate for that type
			 of infrastructure project, which shall include—
						(A)regional or
			 national significance;
						(B)promotion of
			 economic growth;
						(C)a preference for
			 projects in areas of high unemployment;
						(D)a preference for
			 projects which substantially leverage State, local and private financing,
			 including public-private partnerships, for either the explicit cost of the
			 project or for enhancements which increase the benefits of the project;
						(E)environmental
			 benefits including reduction in carbon emissions, oil consumption, water
			 pollution, and air pollution;
						(F)a demonstrated
			 ability to operate and maintain the infrastructure project throughout its
			 estimated useful life;
						(G)a life cycle
			 projection of the project benefits, as compared to project costs;
						(H)an understanding
			 of the importance of diverse investment in infrastructure in all regions of the
			 country;
						(I)a consideration
			 of the benefits of preserving and improving existing infrastructure as well as
			 the benefits of creating new infrastructure;
						(J)categorical
			 benefit; and
						(K)any other
			 criteria as determined by the Board with approval by the Board.
						(2)Categorical
			 benefitIn this subsection,
			 the term categorical benefit means—
						(A)for any transit
			 project—
							(i)level of
			 estimated new ridership;
							(ii)level of
			 transit-oriented development and economic development connected to
			 project;
							(iii)ridership on
			 existing infrastructure that is being rebuilt;
							(iv)reduction in
			 traffic congestion; and
							(v)access provided
			 to elderly, disabled and low-income populations;
							(B)for any public
			 housing or publicly-assisted affordable housing, which may include more than
			 one building grouped into one proposed project, provided that such housing will
			 continue to provide long-term affordability for families and persons with
			 incomes equivalent to those currently assisted—
							(i)improvement of
			 the physical condition and layout of such housing;
							(ii)increasing the
			 energy efficiency and mitigating any health, safety or other hazardous
			 conditions of such housing;
							(iii)exceeding
			 minimum requirements for length of post-grant affordability period established
			 under this section;
							(iv)exceeding
			 minimum requirements for targeting of persons and families with incomes below
			 50 percent of area median income and with incomes below 30 percent of area
			 median income; and
							(v)need for
			 affordable housing for persons and families in the community or
			 communities;
							(C)for any community
			 development project, modernization of local land use policies, including those
			 that promote transit-oriented development and location efficiency;
						(D)for any highway,
			 bridge, or road project—
							(i)reduction in
			 traffic congestion; and
							(ii)mobility and
			 accessibility improvements;
							(E)for any drinking
			 water system or a wastewater system project—
							(i)environmental
			 benefits;
							(ii)improvements in
			 the physical condition of such systems; and
							(iii)need for
			 expansion or replacement of such systems;
							(F)for any intercity
			 rail or freight transportation project—
							(i)level of
			 estimated ridership;
							(ii)reductions in
			 delays due to rail congestion;
							(iii)improvements in
			 trip times;
							(iv)favorable impact
			 on air or highway congestion or capacity; and
							(v)new
			 rail capacity created for additional train frequencies; and
							(G)for any airport
			 or air traffic control project—
							(i)reductions in
			 delays due to congestion;
							(ii)improvements in
			 trip times; and
							(iii)improvements
			 that increase passenger safety.
							(e)Process and
			 personnel for creating ratings process
					(1)In
			 generalThe ratings processes described in this section shall be
			 subject to Federal notice and rulemaking procedures.
					(2)Participation
			 by other agency personnelThe ratings, and development of the
			 ratings process, shall be conducted by the Bank in coordination with personnel
			 on detail to the Bank from the Department of Housing and Urban Development, the
			 Department of the Treasury, the Department of Transportation, the United States
			 Army Corps of Engineers, and other relevant departments and agencies from among
			 individuals who are familiar with and experienced in the selection criteria for
			 competitive projects. The Bank shall reimburse those departments and agencies
			 for the staff which are on detail to the Bank.
					(f)Compliance with
			 other applicable lawProjects receiving financial assistance from
			 the Bank under this section shall comply with applicable provisions of Federal
			 law and regulations, including—
					(1)for transit,
			 requirements that would apply to a project receiving funding under section 5307
			 of title 49, United States Code;
					(2)for public
			 housing, requirements that would apply to a project receiving funding from a
			 grant under section 24 of the United States Housing Act of 1937 (42 U.S.C.
			 1437v);
					(3)for
			 publicly-assisted affordable housing, requirements that would apply to the
			 preservation of such housing under other provisions of law governing such
			 housing;
					(4)for roads and
			 bridges, requirements that would apply to a project that receives funds
			 apportioned under section 104(b)(3) of title 23, United States Code;
					(5)for freight and
			 passenger rail projects, requirements that would apply to a project that
			 receives funds under subtitle V of title 49, United States Code;
					(6)for airport and
			 air traffic control projects, requirements that would apply to a project that
			 receives funds apportioned under chapters 471 and 501 of title 49, United
			 States Code; and
					(7)for water,
			 requirements that would apply to a project—
						(A)that receives
			 funds through a grant or loan under—
							(i)section 103 of
			 the Housing and Community Development Act of 1974 (42 U.S.C. 5303);
							(ii)section 1452 of
			 the Public Health Service Act (42 U.S.C. 300j–12); or
							(iii)section 601 of
			 the Federal Water Pollution Control Act (33 U.S.C. 1381), as that section
			 applied before the beginning of fiscal year 1995; or
							(B)pursuant to
			 section 605 of the American Recovery and Reinvestment Act of 2009 (Public Law
			 111–5).
						(g)Authority To
			 determine fundingNotwithstanding any other provision of law, the
			 Bank shall determine the appropriate Federal share of funds for each project
			 described in subsection (f) for purposes of this title.
				107.Financial
			 assistance
				(a)In
			 general
					(1)AuthorizationThe
			 Board is authorized to provide financial assistance to public sponsors.
					(2)Limit on cost
			 shareThe total amount of financial assistance provided under
			 this section shall not exceed 50 percent of the total project cost.
					(b)Terms and
			 conditions of loans and loan guaranteesLoans made or guaranteed
			 under this section shall be made pursuant to the Federal Credit Reform Act of
			 1990 (2 U.S.C. 661 et seq.) and on such terms and conditions as the Executive
			 Director may prescribe, except that—
					(1)the Board shall
			 allow credit to any prospective borrower to achieve the objectives of the Bank
			 as defined in section 901 and when a credit subsidy is the most efficient way
			 to meet those objectives on a borrower-by-borrower basis;
					(2)the final
			 maturity of loans made or guaranteed within a period shall not exceed 35 years,
			 or 90 percent of the useful life of any physical asset to be financed by the
			 loan, whichever is less as determined by the Board;
					(3)no loan made or
			 guaranteed shall be subordinated to another debt contracted by the borrower or
			 to any other claims against the borrowers in the event of bankruptcy,
			 insolvency, or liquidation of the obligor;
					(4)direct loans and
			 interest supplements on guaranteed loans shall be at an interest rate that is
			 informed by reference to a benchmark interest rate (yield) on marketable
			 Treasury securities with a similar maturity to the direct loans being made or
			 the non-Federal loans being guaranteed;
					(5)the Board shall
			 prescribe explicit standards for use in periodically assessing the credit risk
			 of new and existing direct loans or guaranteed loans, including a requirement
			 that there is a reasonable assurance of repayment before extending credit
			 assistance; and
					(6)no loan shall be
			 made or guaranteed unless the Board determines that the lender is responsible
			 and that adequate provision is made for servicing the loan on reasonable terms
			 and protecting the financial interest of the United States.
					(c)Repayment of
			 direct loans
					(1)ScheduleThe
			 Board shall establish a repayment schedule for each loan made under his section
			 based on the projected cash flows from project revenues and other repayment
			 sources, which may include user fees, dedicated property or sales taxes, or
			 other dedicated revenue sources approved by the Executive Director.
					(2)CommencementScheduled
			 loan payments of principal or interest on a loan shall commence not later than
			 5 years after the date of substantial completion of the project.
					(3)Deferred
			 payments
						(A)In
			 generalIf, at any time after the date of substantial completion
			 of a project, the Executive Director determines that dedicated revenue sources
			 of an eligible borrower are insufficient to make the scheduled loan repayments
			 of principal and interest on a loan made under this section, the Executive
			 Director may, subject to criteria established by the Executive Director and the
			 Board, allow the eligible borrower to add unpaid principal and interest to the
			 outstanding balance of the loan.
						(B)Treatment of
			 deferred paymentsAny payment deferred under this section
			 shall—
							(i)continue to
			 accrue interest until fully repaid; and
							(ii)be
			 scheduled to be amortized over the remaining term of the loan.
							(d)FeesThe
			 Board is authorized to establish fees at a level sufficient to cover all or a
			 portion of the costs to the Federal Government of making a loan under this
			 section.
				(e)Payment of
			 losses
					(1)DefaultIf,
			 as a result of a default by a borrower under a guaranteed loan made under this
			 section, after the holder of the loan has made such further collection efforts
			 and instituted such enforcement proceedings as the Executive Director and Board
			 may require, the Board determines that the holder has suffered a loss, the
			 Board shall pay up to such holder amounts specified in the guarantee contract.
			 Upon making any such payment, the Board shall be subrogated to all the rights
			 of the recipient of the payment. The Board shall be entitled to recover from
			 the borrower the amount of any payments made pursuant to any guarantee entered
			 into under this section.
					(2)EnforcementThe
			 Attorney General shall take such action as may be appropriate to enforce any
			 right accruing to the United States as a result of the issuance of any
			 guarantee under this section.
					(3)ForbearanceNothing
			 in this section shall be construed to preclude any forbearance for the benefit
			 of the borrower which may be agreed upon by the parties to the guaranteed loan
			 and approved by the Board, provided that budget authority for any resulting
			 subsidy costs as defined under the Federal Credit Reform Act of 1990 is
			 available.
					(4)Right of
			 dispositionNotwithstanding any other provision of law relating
			 to the acquisition, handling, or disposal of property by the United States, the
			 Board shall have the right in its discretion to complete, recondition,
			 reconstruct, renovate, repair, maintain, operate, or sell any property acquired
			 by him pursuant to the provisions of this title.
					(f)Terms and
			 conditions of grantsThe Board is authorized to make grants
			 according to the criteria set forth under section 105. A grant under this
			 section shall constitute no more than 20 percent of the total value of a
			 infrastructure project.
				108.Authorization
			 of appropriationThere are
			 authorized to be appropriated $5,000,000,000 for each fiscal year through 2015
			 to the Bank for cost of direct loans and loan guarantees made by the Bank and
			 administrative expenses of the Bank. Of amounts appropriated, not more than 15
			 percent shall be available for forgiveness of loan principal or negative
			 interest rate loans.
			109.Administrative
			 provisions
				(a)Inspector
			 General
					(1)In
			 generalSection 11 of the Inspector General Act of 1978 (5 U.S.C.
			 App.) is amended—
						(A)in paragraph (1),
			 by inserting the Chairperson of the National Infrastructure
			 Bank; after the Chairperson of the Federal Deposit Insurance
			 Corporation;; and
						(B)in paragraph (2),
			 by inserting the National Infrastructure Bank; after the
			 Federal Deposit Insurance Corporation;.
						(2)Executive
			 Schedule Level IVSection 5315 of title 5, United States Code, is
			 amended by inserting after the item relating to the Inspector General of the
			 Federal Deposit Insurance Corporation, the following:
						
							
								Inspector General, National
				Infrastructure
				Bank.
							
							.
					(b)Compensation of
			 Board Members
					(1)ChairpersonSection
			 5314 of title 5, United States Code, is amended by inserting after the item
			 relating to the Chairman of the Board of Directors of the Federal Deposit
			 Insurance Corporation, the following:
						
							
								Chairperson, Board of
				Directors, National Infrastructure
				Bank.
							
							.
					(2)Other
			 membersSection 5315 of title 5, United States Code, is amended
			 by inserting after the item relating to the Inspector General of the Federal
			 Deposit Insurance Corporation, the following:
						
							
								Member, Board of Directors of
				the National Infrastructure
				Bank.
							
							.
					IICongressional
			 Oversight
			201.Report;
			 database
				(a)ReportNot
			 later than 1 year after the date of enactment of this Act, and annually
			 thereafter, the Board shall submit to the Committee on Banking, Housing, and
			 Urban Affairs of the Senate and the Committee on Financial Services of the
			 House of Representatives a report describing the activities of the Board, for
			 the fiscal year covered by the report, relating to—
					(1)the evaluations
			 of qualified infrastructure projects under section 905 of the Housing and
			 Community Development Act of 1974, as added by this Act; and
					(2)the financial
			 assistance packages of qualified infrastructure projects under section 906 of
			 the Housing and Community Development Act of 1974, as added by this Act.
					(b)DatabaseThe
			 Bank shall develop, maintain, and update a publicly accessible database that
			 contains—
					(1)a description of
			 each qualified infrastructure project that receives financial assistance from
			 the Bank under this Act—
						(A)by project mode
			 or modes;
						(B)by project
			 location;
						(C)by project
			 sponsor or sponsors;
						(D)by project total
			 cost;
						(E)by detailed
			 estimated costs and benefits over the lifetime of the project; and
						(F)by the financial
			 assistance from each of the members of the public sponsor;
						(2)the amount of
			 financial assistance that each qualified infrastructure project receives from
			 the Bank under this Act; and
					(3)the form of
			 financial assistance that each qualified infrastructure project receives from
			 the Bank under section 906 of the Housing and Community Development Act of
			 1974, as added by this Act.
					202.GAO
			 reportNot later than 3 years
			 after the date of enactment of this Act, the Comptroller General of the United
			 States shall submit to the Committee on Banking, Housing, and Urban Affairs of
			 the Senate and the Committee on Financial Services of the House of
			 Representatives, a report evaluating the activities of the Bank for the fiscal
			 years covered by the report, including—
				(1)the evaluations
			 of qualified infrastructure projects under section 905 of the Housing and
			 Community Development Act of 1974, as added by this Act; and
				(2)the financial
			 assistance of qualified infrastructure projects under section 906 of the
			 Housing and Community Development Act of 1974, as added by this Act.
				203.Testimony
			 before committeeNot later
			 than 1 year after the date of enactment of this Act, the Executive Director
			 shall provide testimony before the Committee on Banking, Housing, and Urban
			 Affairs of the Senate and the Committee on Financial Services of the House of
			 Representatives to discuss activities of the Bank.
			
